COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00156-CR


TRAYWANN HOLLOWAY                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1400023D

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellant Traywann Holloway attempts to appeal his conviction and

twelve-year sentence for possessing and intending to deliver between four and

two hundred grams of cocaine. We dismiss the appeal.

      Pursuant to a plea bargain agreement, appellant pled guilty to possessing

while intending to deliver between four and two hundred grams of cocaine. While


      1
      See Tex. R. App. P. 47.4.
doing so, he waived certain constitutional and statutory rights and judicially

confessed that he had committed all acts alleged in his indictment. The trial

court convicted appellant and sentenced him to twelve years’ confinement. On

the same day that the court imposed the sentence, it signed a certification of

appellant’s right to appeal that stated that this is a “plea-bargain case, and

[appellant] has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). Appellant

and his counsel also signed the certification.     Nonetheless, appellant filed a

notice of appeal.

      We sent a letter to appellant that explained the contents of the certification

and stated that unless he filed a response showing grounds for continuing the

appeal, we could dismiss it.     See Tex. R. App. P. 44.3.       Appellant filed a

response, but it does not show adequate grounds for continuing the appeal. In

accordance with the trial court’s certification, we dismiss the appeal. See Tex. R.

App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006).



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 17, 2015




                                         2